Title: From James Madison to John G. Jackson, 27 May 1811
From: Madison, James
To: Jackson, John G.


Dear Sir
May 27. [1811]
I duly recd. yours inclosing a sample from your long fleeced Ewe. I have seen no ⟨way?⟩ particularly capable of deciding on its merits. I suspect the question of its value depends on the weight of the fleece, finding that wool nearly as long is not very rare in certain breeds, and that the coarseness of its staple brings it under the denomination of Combing wool. A chance only, of turning the specimen to acct. wd. justify attention to the means of p[r]eserving it. We are still under all the uncertainties relative to our affairs abroad, the Essex having not even arrived, & no authentic accts. having been recd. thro any other channels. You will see by the inclosed handbill what has passed between Rogers & a British Rover on our Coasts. Be assured always of my Affecte. respects
James Madison
